Title: To Thomas Jefferson from William Heath, 18 September 1801
From: Heath, William
To: Jefferson, Thomas


Sir
Roxbury (Massachusetts) September 18th. 1801
While I have been enjoying, with grateful satisfaction, your Judicious administration of the Government of the United States.—and its daily increasing estimation with the real friends of our Country in this quarter,—I have carefully avoided giving you interruption in your important duties by any epistles or applications of mine, and I pray you to excuse my doing of it at this time,—Colonel Lee of Marblehead in this state who will either do me the Honour of handing this to you, or forward it by some other hand,—wishes to act in the revenue department in the County of Essex and as Collector at the Port of Salem, where it seems to be conjectured, that a vacancy may happen,—I therefore beg leave to observe, that Colonel Lee is a Gentleman well qualified for any office, or trust to which he may be appointed.—he was an early able and faithful officer in the American Army during the revolutionary war, is a Uniform and Staunch republican, a man of integrity ability and good information in the commercial world,—permit me therefore most heartily to recommend him to your notice, and employment.
Wishing you every felicity I have the honour to be with the highest respect Sir Your most humble Servant
W Heath
